Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 14, 2021

                                        No. 04-21-00377-CV

                                          Patrick MINOR,
                                              Appellant

                                                  v.

                                RED HOOK CAJUN SEA FOOD,
                                        Appellees

                    From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI19625
                             Honorable Aaron Haas, Judge Presiding


                                           ORDER

        The reporter’s record was due October 4, 2021. The court reporter did not file the record,
but filed a notification of late record stating that appellant is not entitled to appeal without paying
the fee, and the appellant has failed to pay the fee or make arrangements to pay the fee for
preparing the record. Appellant filed a Statement of Inability to Afford Payment of Court Costs
when he filed his suit in the trial court. No challenge to that statement was filed, and the trial
court did not make any finding that Minor was able to afford any part of the costs. See TEX. R.
CIV. P. 145(e)(1), (f)(2). An unchallenged Statement carries forward to the appeal. See TEX. R.
APP. P. 20.1 and Notes. No motion to require payment of costs was filed after the notice of
appeal was filed. We therefore order court reporter Mary Beth Sasala to file the Reporter’s
Record by October 29, 2021.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court